Name: 2012/701/EU: Commission Implementing Decision of 13Ã November 2012 amending Decision 2008/185/EC as regards the inclusion of Ireland, Northern Ireland and the province of Bolzano in Italy in the list of Member States or regions thereof free of AujeszkyÃ¢ s disease (notified under document C(2012) 7976) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  trade policy;  agricultural policy;  means of agricultural production;  Europe;  agricultural activity
 Date Published: 2012-11-15

 15.11.2012 EN Official Journal of the European Union L 318/68 COMMISSION IMPLEMENTING DECISION of 13 November 2012 amending Decision 2008/185/EC as regards the inclusion of Ireland, Northern Ireland and the province of Bolzano in Italy in the list of Member States or regions thereof free of Aujeszkys disease (notified under document C(2012) 7976) (Text with EEA relevance) (2012/701/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular Articles 9(2) and 10(2) thereof, Whereas: (1) Directive 64/432/EEC lays down rules applicable to trade in the Union in bovine animals and swine. Article 9 of that Directive lays down criteria for the approval of compulsory national control programmes for certain contagious diseases, including Aujeszkys disease. In addition, Article 10 of that Directive provides that where a Member State considers its territory or part thereof to be free of such diseases, including Aujeszkys disease, it is to present appropriate supporting documentation to the Commission. (2) Commission Decision 2008/185/EC of 21 February 2008 on additional guarantees in intra-Community trade of pigs relating to Aujeszkys disease and criteria to provide information on this disease (2) lays down the additional guarantees for movements of pigs between Member States. Those guarantees are linked to the classification of Member States according to their Aujeszkys disease status. (3) Annex I to Decision 2008/185/EC lists Member States or regions thereof which are free of Aujeszkys disease and where vaccination is prohibited. Annex II to that Decision lists Member States or regions thereof where approved national control programmes for the eradication of Aujeszkys disease are in place. (4) Ireland, Northern Ireland and the Italian province of Bolzano are currently listed in Annex II to Decision 2008/185/EC, as a Member State or region thereof where approved national control programmes for the eradication of Aujeszkys disease have been implemented. (5) Ireland, the United Kingdom as regards Northern Ireland and Italy as regards the province of Bolzano have now submitted documentation in support of their application to declare those Member States and the province of Bolzano free from Aujeszkys disease. (6) Following the evaluation of the supporting documentation submitted by Ireland, by the United Kingdom and by Italy, it is appropriate that Ireland, Northern Ireland and the province of Bolzano are no longer listed in Annex II to Decision 2008/185/EC, but instead be listed in Annex I thereto. (7) Decision 2008/185/EC should therefore be amended accordingly. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Annexes I and II to Decision 2008/185/EC are replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 November 2012. For the Commission MaroÃ ¡ Ã EFÃ OVIÃ  Vice-President (1) OJ 121, 29.7.1964, p. 1977/64. (2) OJ L 59, 4.3.2008, p. 19. ANNEX ANNEX I Member States or regions thereof free of Aujeszkys disease and where vaccination is prohibited ISO code Member State Regions BE Belgium All regions CZ Czech Republic All regions DK Denmark All regions DE Germany All regions IE Ireland All regions FR France The departments of Ain, Aisne, Allier, Alpes-de-Haute-Provence, Alpes-Maritimes, ArdÃ ¨che, Ardennes, AriÃ ¨ge, Aube, Aude, Aveyron, Bas-Rhin, Bouches-du-RhÃ ´ne, Calvados, Cantal, Charente, Charente-Maritime, Cher, CorrÃ ¨ze, CÃ ´te-dOr, CÃ ´tes-dArmor, Creuse, Deux-SÃ ¨vres, Dordogne, Doubs, DrÃ ´me, Essonne, Eure, Eure-et-Loir, FinistÃ ¨re, Gard, Gers, Gironde, Hautes-Alpes, Hauts-de-Seine, Haute Garonne, Haute-Loire, Haute-Marne, Hautes-PyrÃ ©nÃ ©es, Haut-Rhin, Haute-SaÃ ´ne, Haute-Savoie, Haute-Vienne, HÃ ©rault, Indre, Ille-et-Vilaine, Indre-et-Loire, IsÃ ¨re, Jura, Landes, Loire, Loire-Atlantique, Loir-et-Cher, Loiret, Lot, Lot-et-Garonne, LozÃ ¨re, Maine-et-Loire, Manche, Marne, Mayenne, Meurthe-et-Moselle, Meuse, Morbihan, Moselle, NiÃ ¨vre, Nord, Oise, Orne, Paris, Pas-de-Calais, PyrÃ ©nÃ ©es-Atlantiques, PyrÃ ©nÃ ©es-Orientales, Puy-de-DÃ ´me, RÃ ©union, RhÃ ´ne, Sarthe, SaÃ ´ne-et-Loire, Savoie, Seine-et-Marne, Seine-Maritime, Seine-Saint-Denis, Somme, Tarn, Tarn-et-Garonne, Territoire de Belfort, Val-de-Marne, Val-dOise, Var, Vaucluse, VendÃ ©e, Vienne, Vosges, Yonne, Yvelines IT Italy The province of Bolzano CY Cyprus All regions LU Luxembourg All regions NL Netherlands All regions AT Austria All regions SI Slovenia All regions SK Slovakia All regions FI Finland All regions SE Sweden All regions UK United Kingdom All regions ANNEX II Member States or regions thereof where approved national control programmes for the eradication of Aujeszkys disease are in place ISO code Member State Regions ES Spain All regions HU Hungary All regions PL Poland All regions